DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I (Figure 2) including claims 1-20 in the reply filed on 02/25/2021 is acknowledged.  The traversal is on the ground(s) that the Species are not mutually exclusive and the search and examination of all the claims may be made without serious burden on the Examiner.  This is not found persuasive because of the reasons as indicated in Office Action mailed on 06/04/2021.
The requirement is still deemed proper and is therefore made FINAL.

Claims 15, 18 are withdrawn from further consideration by the Examiner, as being drawn to a nonelected Species for the reasons as indicated in Office Action mailed on 06/04/2021.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 13-14, 16-17, 19 filed on 08/25/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 13-14, 16-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over SHANMUGAM et al. (US 2020/0145583) in view of PARK (US 2016/0073030).
Regarding claim 13, SHANMUGAM et al. discloses an image processing device comprising:
an image pickup device (image capture device 106, figure 1, paragraphs [0014]-[0023]) configured to obtain a first image (first image of scene 108, figure 1, paragraphs [0012]-[0013], [0019]) including a plurality of objects (scene 108, figure 1, paragraphs [0014]-[0023]); and
processing circuitry (image processing device 102, figure 1, paragraphs [0014]-[0023]) configured to:
analyze (identify the type of first object, paragraphs [0014]-[0023]) the first image to obtain image information (type of plurality of objects in scene 108,  such as mountains, trees, sun and a human, figure 1, paragraphs [0020]-[0021]) associated with the first image,
receive a user command (first user input, paragraphs [0019]-[0020]) specified in at least one of voice information of a user (voice input, paragraphs [0019-[0020]) and touch information from the user, 
analyze the user command to obtain image processing information (autofocus, paragraphs [0019]-[0023]) associated with the image operation (autofocus, paragraphs [0019]-[0023]) to be performed on the first image based on the target object, and
obtain a second image (capture a second image of the scene 108 based on the adjusted focal point of the image capture device, paragraph [0023]) by performing the image operation on the first image based on the image information and the image processing information.
SHANMUGAM et al. fails to discloses wherein the obtaining the first image includes performing a first auto focus on at least one object of the plurality of objects to capture the first image.
However, PARK discloses wherein the obtaining the first image includes performing a first auto focus on at least one object of the plurality of objects to capture the first image (figures 6B-6D, paragraphs [0089]-[0095]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the device in SHANMUGAM et al. by the teaching of PARK et al. in order to easily perform an autofocusing manipulation through a viewfinder (paragraph [0011]).

Regarding claim 14, SHANMUGAM et al. discloses at least one artificial intelligence processing element configured to drive an artificial neural network (deep neutral network (DNN) architecture, paragraphs [0021], [0026], [0030]-[0031) for analyzing the first image to obtain first image information.

Regarding claim 16, SHANMUGAM et al. discloses wherein the at least one artificial intelligence processing element is included in the processing circuitry (figure 2, paragraphs [0021], [0030]-[0031).

receive the voice information (voice input, paragraphs [0019-[0020]) of the user as the user command, and
analyze the voice information of the user to obtain the image processing information (autofocus, paragraphs [0019]-[0023]).


Regarding claim 19, SHANMUGAM et al. discloses wherein the image pickup device includes at least one of:
a sensor (an image sensor, paragraph [0017) configured to obtain the first image based on an external light signal;
a lens configured to concentrate the external light signal on the sensor; a shutter configured to selectively provide the external light signal to the sensor;
a lens driver configured to control a position of the lens; and a shutter driver configured to control an operation of the shutter.

Claim 1 is method claim corresponds to apparatus claim 13; therefore, claim 1 is rejected for the reasons given with respect to claim 13.

Regarding claim 2, SHANMUGAM et al. discloses wherein obtaining the first image and the image information includes:
analyzing the first image to detect a scene type of the first image (paragraphs [0015], [0021], [0023], [0026], [0030]); 
analyzing (paragraphs [0015], [0021], [0023], [0026], [0030], [0103]) the plurality of objects to:

              assign a plurality of labels (identifies 310a to 310f, figure 3, paragraph [0051]) to the plurality of objects; and 
detecting a plurality of object regions in which respective objects of the plurality of objects are located in the first image (the processor 202 may be configured to determine positions of each of the sorted objects (i.e., the objects 308f, 308d), paragraphs [0060]-[0062]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over SHANMUGAM et al. (US 2020/0145583) in view of PARK (US 2016/0073030) further in view of KIMURA et al. (US 2019/0342490).
Regarding claim 3, SHANMUGAM et al. and PARK fail to disclose wherein the performing includes determining a largest object among the plurality of objects based on which the first auto focus is to be performed.
However, KIMURA et al. discloses determining a largest object among the plurality of objects based on which the first auto focus is to be performed (determining whether or not the object is the largest object in the pickup image, paragraphs [0029]-[0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the device in SHANMUGAM et al. by the teaching of KIMURA et al. and PARK in order to provide an electronic device capable of shortening the time until image capture processing (paragraph [0009]).

Regarding claim 4, SHANMUGAM et al. and PARK fail to disclose wherein the first auto focus is based on an object that is closest to a center of the first image among the plurality of objects.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the device in SHANMUGAM et al. by the teaching of KIMURA et al. and PARK in order to provide an electronic device capable of shortening the time until image capture processing (paragraph [0009]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over SHANMUGAM et al. (US 2020/0145583) in view of PARK (US 2016/0073030) further in view of Pohl (US 2019/0392831).
Regarding claim 5, SHANMUGAM et al. discloses wherein the obtaining the image processing information includes recognizing the user command (image processing device receive a first user input from a user to capture a first image of a scene 108, figure 1, paragraphs [0019]-[0020].
SHANMUGAM et al. and PARK fail to disclose analyzing the user command to detect first information that is associated with the target object; and analyzing the user command to detect second information that is associated with the image operation.
However, Pohl discloses:
analyzing the user command (parsing the speech into keywords, figure 3, paragraphs [0027]-[0033], [0038]) to detect first information (type of plurality of objects in photograph 220,  such as first building 222, second building 224, land 226, trees 228, mountain 230, figure 2C, paragraphs [0031]-[0032]) that is associated with the target object ; and
analyzing the user command to detect second information (focusing, figure 3, paragraphs [0027]-[0033], [0038]) that is associated with the image operation (focusing, figure 3, paragraphs [0027]-[0033], [0038]).
.

Allowable Subject Matter

Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 20, the prior art of the record fails to show or fairly suggest a method of processing an image, the method comprising: 
determining, by the processing circuitry, whether a label corresponding to the first information among the plurality of labels for the plurality of objects exists;
performing, by the processing circuitry, a second auto focus based on the target object, the second information associated with the image operation, and determining that the label exists; and
performing, by the processing circuitry, the image operation on only a first region of the first image that corresponds to the target object based on the second information to obtain a second image, in combination with other claimed elements.

Claims 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                          11/18/2021